Case 17-07279        Doc 106      Filed 03/11/19 Entered 03/11/19 15:24:29              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 07279
         Jermaine A Blyden

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/09/2017.

         2) The plan was confirmed on 10/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/09/2018.

         5) The case was Dismissed on 11/15/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07279           Doc 106          Filed 03/11/19 Entered 03/11/19 15:24:29                     Desc       Page
                                                      2 of 4



Receipts:

         Total paid by or on behalf of the debtor                    $17,810.00
         Less amount refunded to debtor                                   $0.00

NET RECEIPTS:                                                                                          $17,810.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $3,845.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                                $752.95
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,597.95

Attorney fees paid and disclosed by debtor:                         $500.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim       Principal      Int.
Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
4908-4910 S Vincennes Condominium As    Unsecured           0.00           NA              NA            0.00       0.00
4908-4910 S Vincennes Condominium As    Secured             0.00           NA              NA            0.00       0.00
4908-4910 S Vincennes Condominium As    Secured        1,980.00           0.00        2,605.00      1,121.40        0.00
CACH LLC                                Unsecured         582.00           NA              NA            0.00       0.00
Caine & Weiner                          Unsecured         165.00           NA              NA            0.00       0.00
Capital One Auto Finance                Unsecured            NA       9,689.00        9,689.00           0.00       0.00
Capital One Auto Finance                Secured       22,612.00     23,089.00        13,400.00      3,970.40     571.10
Capital One Bank                        Unsecured           0.00      1,563.10        1,563.10           0.00       0.00
Chase Cardmember Services               Unsecured      2,200.00            NA              NA            0.00       0.00
Cimarron Mtg                            Unsecured           0.00           NA              NA            0.00       0.00
City of Chicago Department of Revenue   Unsecured      1,810.40       1,854.40        1,854.40           0.00       0.00
Convergent Outsourcing Inc              Unsecured      1,297.00            NA              NA            0.00       0.00
Fed Loan Sevicing                       Unsecured           0.00           NA              NA            0.00       0.00
First Bank of Puerto Rico               Secured       83,000.00            NA              NA            0.00       0.00
First Premier Bank                      Unsecured           0.00           NA              NA            0.00       0.00
First Premier Bank                      Unsecured           0.00           NA              NA            0.00       0.00
Internal Revenue Service                Priority          400.00          0.00            0.00           0.00       0.00
Internal Revenue Service                Unsecured           0.00        405.93          405.93           0.00       0.00
Lou Harris Company                      Unsecured           0.00           NA              NA            0.00       0.00
Lou Harris Company                      Unsecured           0.00           NA              NA            0.00       0.00
Onemain Financial/Citifinancial         Unsecured           0.00           NA              NA            0.00       0.00
Pentagon FCU                            Unsecured           0.00           NA              NA            0.00       0.00
Pentagon Federal Cr Un                  Unsecured           0.00           NA              NA            0.00       0.00
Portfolio Recovery Associates           Unsecured           0.00        890.42          890.42           0.00       0.00
Provident/1st Advantag                  Unsecured           0.00           NA              NA            0.00       0.00
Quantum3 Group                          Unsecured           0.00      7,537.51        7,537.51           0.00       0.00
Roundpoint Mortgage Servicing Corp      Secured      154,262.00    190,884.60       190,884.60           0.00       0.00
Roundpoint Mortgage Servicing Corp      Secured       42,741.73     42,741.73        42,741.73      7,549.15        0.00
SunTrust                                Unsecured      1,500.00            NA              NA            0.00       0.00
United States Dept Of Education         Unsecured           0.00         51.43           51.43           0.00       0.00
United Student Aid Funds Inc (USAF)     Unsecured           0.00    31,155.22        31,155.22           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-07279             Doc 106    Filed 03/11/19 Entered 03/11/19 15:24:29                   Desc         Page
                                                  3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim        Claim         Principal        Int.
Name                                   Class    Scheduled      Asserted     Allowed          Paid           Paid
Us Dept Ed                          Unsecured           0.00           NA             NA           0.00         0.00
Usa Funds/sallie Mae Servicing      Unsecured     30,986.00            NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                                 Claim          Principal                 Interest
                                                               Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $190,884.60             $0.00                     $0.00
      Mortgage Arrearage                                   $42,741.73         $7,549.15                     $0.00
      Debt Secured by Vehicle                              $13,400.00         $3,970.40                   $571.10
      All Other Secured                                     $2,605.00         $1,121.40                     $0.00
TOTAL SECURED:                                            $249,631.33        $12,640.95                   $571.10

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
       All Other Priority                                        $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                $53,147.01                  $0.00                $0.00


Disbursements:

          Expenses of Administration                             $4,597.95
          Disbursements to Creditors                            $13,212.05

TOTAL DISBURSEMENTS :                                                                            $17,810.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07279        Doc 106       Filed 03/11/19 Entered 03/11/19 15:24:29                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
